OPINION — AG — ** BOARD OF EDUCATION — MINERAL INTERESTS ** (1) THE BOARD OF EDUCATION FOR EACH SCHOOL DISTRICT, PURSUANT TO 70 O.S. 5-117 [70-5-117], IS AUTHORIZED TO SELL MINERAL INTERESTS LOCATED BENEATH SCHOOL OWNED PROPERTY, SO LONG AS SUCH MINERAL INTERESTS ARE DETERMINED TO BE NO LONGER NEEDED BY THE SCHOOL DISTRICT. (2) THE BOARD OF EDUCATION FOR EACH SCHOOL DISTRICT, WHICH SELLS ITS MINERALS INTERESTS LOCATED BENEATH SCHOOL OWNED PROPERTY AND WHICH WERE PURCHASED WITH MONEY ALLOCATED FROM THE GENERAL FUND, MAY USE THE PROCEEDS DERIVED FROM THE SALE OF ITS MINERAL INTERESTS FOR THE CONSTRUCTION OF NEW SCHOOL BUILDINGS. (3) WHEN SELLING LAND OWNED BY A SCHOOL DISTRICT, THE BOARD OF EDUCATION 'MAY' USE ITS DISCRETION IN SELECTING THE MANNER OF SALE, AND MAY USE ANY REASONABLE METHOD WHICH IT BELIEVES WILL BRING THE HIGHEST PRICE, SO LONG AS THE PRICE RECEIVED CONSTITUTES ADEQUATE CONSIDERATION. (SCHOOLS, FINANCE, BUILDINGS, CONSTRUCTION, LAND, PROPERTY, CONVEY) CITE: 62 O.S. 335 [62-335], ARTICLE X, SECTION 20, ARTICLE X, SECTION 26, OPINION NO. 76-300, 70 O.S. 1-117 [70-1-117] (SCOTT J. SILVERMAN)